--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective October 1, 2014 (the
“Effective Date”), by and between ARKANOVA ENERGY CORPORATION, a Nevada
corporation (the “Company”), and PIERRE G. MULACEK, an individual and resident
of 1208 Marly Way, Austin, Texas 78733 (the "Executive").

WHEREAS, the Company is in the business of locating, acquiring and exploring oil
and gas properties;

WHEREAS, the Executive has experience in the control and senior management
functions of companies in the oil & gas industry in particular; and

WHEREAS, the Executive is currently employed by the Company and the Executive
and the Company seek to enter into this Agreement, to be effective upon the
Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1.      Employment. On the Effective Date, the Executive is hereby employed and
engaged to serve the Company as President and Chief Executive Officer of the
Company, and such additional titles as the Company’s board of directors (the
“Board”) may specify from time to time, and the Executive does hereby accept and
agree to such engagement and employment.

2.      Employment Term. This Agreement has a term of one (1) year, beginning on
the Effective Date (the “Employment Term”). Upon expiration of the initial
Employment Term, this Agreement will automatically renew for another one (1)
year unless terminated in writing by either party no less than sixty (60) days
prior to the expiration or by either party pursuant to Section 16 of this
Agreement.

3.      Directorship. Provided the Executive is not in breach of any terms of
this Agreement, and during the Employment Term, the Company agrees to nominate
the Executive for election as a director of the Company at all meetings of
stockholders held for the purpose of electing directors.

4.      Duties. The Executive will be responsible for the overall development
and operations of the Company. In addition, the Executive’s duties will entail:

  (a)

those duties customarily performed by the Chief Executive Officer of a company
with revenues and number of employees commensurate with those of the Company;
and

        (b)

such duties and responsibilities as the Board determines, assigns or reassigns
to the Executive in its sole and absolute discretion,

(all of which are collectively the “Duties”).

--------------------------------------------------------------------------------

5.      Best Efforts of the Executive. During his employment hereunder, the
Executive must:

  (a)

devote his business time, best efforts, business judgment, skill, and knowledge
to the advancement of the Company's interests and to the discharge of his duties
and responsibilities hereunder;

        (b)

diligently and faithfully execute and perform the Duties and responsibilities,
subject to the general supervision and control of the Board; and

        (c)

conduct and maintain a professional relationship with all parties interacting
with the Company with the utmost regard for honesty and integrity.

6.      Business Opportunities. During the Employment Term, the Executive agrees
to bring to the attention of the Board all written business proposals that come
to the Executive’s attention and all business or investment opportunities of an
oil and gas nature that are created or devised by the Executive and that relate
to areas in which the Company conducts business and might reasonably be expected
to be of benefit or interest to the Company or any of its subsidiaries. The
Executive may not participate in or compete within a 25 mile radius of existing
projects.

7.      Other Business, etc. The Company recognizes that the Executive is
actively engaged in other business, investments, and personal pursuits. Nothing
in this Agreement precludes the Executive from devoting reasonable periods
required for:

(a)

serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;

      (b)

serving as a consultant in his area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and

      (c)

managing his personal investments or engaging in any other business; provided
that such activities do not interfere with the regular performance of his duties
and responsibilities under this Agreement as determined by the Company.

      8.      Compensation of the Executive.       (a)

As compensation for the services provided by the Executive under this Agreement,
the Company will pay the Executive an annual salary of $240,000.00, to be paid
in accordance with the Company's usual payroll procedures (the “Salary”).

      (b)

In addition to the Salary, the Executive may be eligible to receive an annual
bonus determined by the Board based on the performance of the Company.

9.      Stock Option Grant. The Company may, in its discretion, grant to the
Executive incentive stock options to acquire shares of the Company’s common
stock on such terms as are approved by the Board and in accordance with
applicable securities laws.

2

--------------------------------------------------------------------------------

10.      Benefits. The Executive will also be entitled to participate in any and
all Company benefit plans, from time to time, in effect for employees of the
Company. Such participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies.

11.      Vacation, Sick Leave and Holidays. The Executive is entitled paid
vacation in accordance with Company policies established and in effect from time
to time, with such vacation to be scheduled and taken in accordance with the
Company’s standard vacation policies. In addition, the Executive is entitled to
such sick leave and holidays at full pay in accordance with the Company’s
policies established and in effect from time to time.

12.      Business Expenses. The Company must promptly reimburse the Executive
for all reasonable out-of-pocket business expenses incurred in performing the
Executive’s duties and responsibilities hereunder in accordance with the
Company's policies, provided the Executive promptly furnishes to the Company
adequate records of such expenses.

13.      Location of the Executive's Activities. The Executive’s principal place
of business in the performance of his duties and obligations under this
Agreement will be in either the Houston or Austin metropolitan areas, as
determined by the Company in its discretion. Notwithstanding the preceding
sentence, the Executive will engage in such travel and spend such time in other
places as may be necessary or appropriate in furtherance of his duties
hereunder.

14.      Confidentiality. The Executive recognizes that the Company has and will
have business affairs, products, future plans, trade secrets, customer lists,
and other vital information (collectively "Confidential Information") that are
valuable assets of the Company. The Executive agrees that he will not at any
time or in any manner, either directly or indirectly, divulge, disclose, or
communicate in any manner any Confidential Information to any third party
without the prior written consent of the Board. The Executive must protect the
Confidential Information and treat it as strictly confidential.

15.      Indemnification. The Company agrees to indemnify the Executive from and
against any and all actions, causes of action, claims, demands or other
proceedings made against the Executive in the course of or as a result of his
position as a director and officer of the Company, provided that the Company
will not be liable for any action for the Executive’s gross negligence or
willful neglect.

16.      Termination. Except as provided in Section 2 of this Agreement, the
Executive’s employment hereunder will terminate under the following
circumstances:

  (a)

Voluntary Termination by the Executive. The Executive has the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term upon three months’ prior written notice.

        (b)

Voluntary Termination by the Company. The Company has the right to voluntarily
terminate this Agreement and the Executive’s employment hereunder at any time
during the Employment Term upon three months’ prior written notice.

3

--------------------------------------------------------------------------------


  (c)

Termination for Cause. The Company has the right to terminate this Agreement and
the Executive’s employment hereunder at any time for cause. As used in this
Agreement, "cause" means any of the following:

          (i)

Refusal by the Executive to implement or adhere to lawful policies or directives
of the Board;

          (ii)

Breach of this Agreement by the Executive;

          (iii)

The Executive’s conviction of a felony;

          (iv)

The Executive’s conviction of a misdemeanor involving fraud, theft, deceit,
misrepresentation, conspiracy, breach of trust or breach of fiduciary duty;

          (v)

The Executive receiving a reprimand, suspension, fine or other administrative
penalty from the United States Securities and Exchange Commission or state
regulator in a matter that involves fraud, theft, deceit, misrepresentation,
conspiracy, breach of trust, breach of fiduciary duty or insider trading that is
made after the date of this signed contract; or

          (vi)

Breach of fiduciary duty or the misappropriation by the Executive of funds from
or resources of the Company.

         

“Cause” will not be deemed to exist unless the Company has first given the
Executive a written notice thereof specifying in reasonable detail the facts and
circumstances alleged to constitute "cause" and, thirty (30) days after such
notice has been given, such conduct has, or such circumstances have, as the case
may be, not entirely ceased and not been entirely remedied.

          (d)

Termination Upon Death or for Disability. This Agreement and the Executive’s
employment hereunder, will automatically terminate upon:

         

(i)

the Executive’s death; or          

(ii)

upon written notice to the Executive and certification of the Executive’s
disability by a qualified physician or a panel of qualified physicians if the
Executive becomes disabled beyond a period of twelve (12) months and is unable
to perform the duties contain in this Agreement.           (e)

Termination on “Change of Control”.

          (i)

“Change of Control Event” means the occurrence of any one of the events set out
in Subsections A. to C. below:

4

--------------------------------------------------------------------------------


  A.

The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership of 50% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors,

        B.

The approval by the stockholders of the Company of a reorganization, merger or
consolidation of the Company in which the individuals and entities who were the
respective beneficial owners of the common stock and voting securities of the
Company immediately prior to such reorganization, merger or consolidation do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or

        C.

A liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of the assets of the Company, which, for greater certainty, is
deemed to occur in the event the Company sells or disposes of all or
substantially all of the assets of a subsidiary of the Company.

In the case of the occurrence of any of the events set forth in this Section
16(e), a Change of Control Event will be deemed to occur immediately prior to
the occurrence of any such events. The following will not constitute a Change of
Control Event:

  D.

If the sole purpose of the event is to change the jurisdiction of the Company’s
organization or to create a holding Company, partnership or trust that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such event; or

        E.

If the Executive is part of a purchasing group that consummates the Change of
Control Event.


  (ii)

If a Change of Control Event occurs with respect to the Company, the Executive’s
Employment will automatically terminate and the Company will pay the Executive
an amount equal to the total of:

          A.

the Salary for a period of 18 months; and

5

--------------------------------------------------------------------------------


    B.

the Executive’s cost for a period of 18 months to obtain family and/or spousal
health insurance that is similar in coverage to that provided to the Executive
as of the date of the Change of Control,

             

which amount is payable within 30 days of the Change of Control Event.

            (f)

Effect of Termination.

              (i)

In the event that this Agreement and the Executive’s employment is terminated
for cause pursuant to Section 16(c), all obligations of the Company and all
duties, responsibilities and obligations of the Executive under this Agreement
will cease upon the effective date of such termination. Upon such termination,
the Executive will be entitled to receive only the compensation, benefits, and
reimbursement earned by or accrued to the Executive under the terms of this
Agreement prior to the date of termination, but will not be entitled to any
further compensation, benefits, or reimbursement after such date.

              (ii)

In the event the Executive or the Company voluntarily terminates this Agreement
pursuant to Sections 16(a) or 16(b), or in the event of the termination of this
Agreement upon death or disability of the Executive pursuant to Section 16(d),
the Executive will be entitled to all compensation pursuant to Section 8 of this
Agreement for the period through the effective termination date, provided that,
in the case of death or disability, payment may be made to the Executive’s
appointed trustee.

              (iii)

Other than as set forth above, the Executive will not be entitled to any further
compensation, benefits, or reimbursement after the date of his termination.

            (g)

Resignation as Director. In the event that the Executive’s employment is
terminated by the Company for cause, the Executive agrees to immediately resign
as a director of the Company and any related entities. For the purposes of this
Section 16, the term “the Company” will be deemed to include subsidiaries,
parents, and affiliates of the Company.

17.      Governing Law, Jurisdiction and Venue. This Agreement will be governed
by and construed in accordance with the laws of the State of Texas without
giving effect to any applicable conflicts of law provisions.

18.      The Executive’s Representations and Warranties. The Executive hereby
represents and warrants that he is not under any contractual obligation to any
other company, entity or individual that would prohibit or impede the Executive
from performing his duties and responsibilities under this Agreement and that he
is free to enter into and perform the duties and responsibilities required by
this Agreement. The Executive hereby agrees to indemnify and hold the Company
and its officers, directors, employees, shareholders and agents harmless in
connection with the representations and warranties made by the Executive in this
Section 18.

6

--------------------------------------------------------------------------------

19.      Notices. All demands, notices, and other communications to be given
hereunder, if any, must be in writing and will be sufficient for all purposes if
personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.

  The Company: The Executive:   Arkanova Energy Corporation Pierre G. Mulacek  
305 Camp Craft Road, Suite 525, 1208 Marly Way, Austin,   Austin, TX 78746 Texas
78733

20.      Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties.

21.      No Assignment of Agreement. This Agreement is for the unique personal
services of the Executive and is not assignable or delegable, in whole or in
part, by the Executive or the Company.

22.      Currency. All dollar amounts referred to in this Agreement are in
lawful money of the United States.

23.      Headings. The headings contained in this Agreement are for reference
only and do not in any way affect the meaning or interpretation of this
Agreement.

24.      Severability. If any provision of this Agreement is held to be invalid
or unenforceable for any reason, the remaining provisions will continue to be
valid and enforceable.

25.      No Waiver. The failure of either party to enforce any provision of this
Agreement is not be construed as a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.

26.      Independent Legal Advice. The Executive acknowledges that he has read
and understands this Agreement, and acknowledges that:

  (a)

he has read and understands this Agreement;

        (b)

Clark Wilson LLP acts solely for the Company with respect to the preparation of
this Agreement and cannot provide the Executive with any advice regarding same;
and

        (c)

he has had the opportunity to obtain independent legal advice to respect to this
Agreement.

27.      Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument and, in pleading or proving
any provision of this Agreement, it will not be necessary to produce more than
one of such counterparts.

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ARKANOVA ENERGY CORPORATION

By: /s/ Erich Hofer /s/ Pierre G. Mulacek      Erich Hofer, Independent Director
PIERRE G. MULACEK

8

--------------------------------------------------------------------------------